Citation Nr: 0108954	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  97-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The appellant had active duty for training from March to 
August 1980.

This appeal arises from a June 1997 rating decision of the 
Detroit, Michigan Regional Office (RO).  The appellant 
requested a Travel Board hearing on the September 1997 
substantive appeal.  This request was withdrawn in writing by 
the appellant in June 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this regard, the Board notes that the February 2001 letter 
from the RO to the appellant is inadequate to fulfill the 
notice and duty to assist provisions of the new law.  

With regard to the claim of service connection for a 
psychiatric disability, the appellant contends that a 
psychiatric disability was manifest during service.  
Accordingly, the appellant should be afforded a VA 
psychiatric examination to include an opinion as to the 
etiology of all current psychiatric disability.  The Board 
acknowledges that the appellant is currently incarcerated and 
that providing VA examinations to veterans incarcerated in 
prison may be difficult and, in some circumstances, virtually 
impossible.  The Court, however, has provided a degree of 
guidance for VA adjudicators in the event that a veteran is 
incarcerated.  The Court has cautioned adjudicators of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In a subsequent 
decision which affirmed this need to tailor assistance to 
incarcerated veterans, the Court explained that where the 
Secretary has determined that a veteran is not available to 
participate in a VA examination under regular conditions, and 
in keeping with the 'caution' of Wood, supra, a remand is 
required to provide the Secretary with another opportunity to 
fulfill the statutory duty to assist the appellant in 
developing the facts of his claim.  Bolton v. Brown, 8 Vet. 
App. 185 (1995).

While VA does not have the authority under 38 U.S.C.A. § 5711 
to require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton at 191.  In the present 
case, the RO has not attempted to afford the appellant a VA 
psychiatric examination and therefore VA's duty to assist 
incarcerated veterans has not been met.  On remand, if the 
scheduling of the appellant for a VA psychiatric examination 
(either by a fee basis psychiatrist at the correctional 
facility or any other practical accommodation) proves not to 
be possible, the RO must document in the claims file all 
efforts expended to have the appellant examined despite his 
incarceration.

VA also has a duty to assist the appellant in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Accordingly, all current psychiatric 
treatment records should be obtained from the facility where 
the appellant is incarcerated.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the appellant for the 
disability at issue.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The RO should document in the claims 
folder all efforts expended to provide 
the appellant a VA psychiatric 
examination to include arranging for a VA 
fee-basis examination to be conducted at 
the correctional facility where the 
appellant is incarcerated.

3.  Following completion of the above 
action, the appellant should be afforded 
a VA psychiatric examination.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the appellant.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a diagnosis for all 
psychiatric disability and then provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is related to the 
appellant's period of active duty for 
training.  In answering this question, 
the standard of proof which is underlined 
must be utilized.  All factors upon which 
the medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC) 
to include the provisions of 38 C.F.R. 
§ 3.655 which should be adhered to in the 
event that the appellant fails to appear 
for a scheduled examination without good 
cause.  If the appellant fails to appear 
for a scheduled examination, the RO 
should include verification in the claims 
folder as to the date the examination was 
scheduled and the address to which 
notification was sent.  The appellant and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




